Citation Nr: 1444999	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to an effective date earlier than April 9, 2008, for the award of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The July 2010 rating decision denied service connection for hypertension.  The August 2011 rating decision denied entitlement to an effective date earlier than April 9, 2008 for the award of service connection for diabetes mellitus.

In January 2012, the appellant testified at a hearing before a Decision Review Officer (DRO).  Additionally, in March 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are of record and have been reviewed.

The Board acknowledges that a substantive appeal was not timely filed with respect to the hypertension claim.  However, it is noted that the time limits for such filing are not jurisdictional in nature and thus the timeliness may be waived by the Board.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  Testimony was taken in this case and the Board finds that in fairness, such issue should be considered as being in appellate status.

The issue of entitlement to service connection for a heart disability, to include as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2013 letter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran separated from active military service in March 1973.

2. The Veteran's claim of entitlement to service for diabetes mellitus was received by the RO on April 9, 2008.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to April 9, 2008, for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Here, the Veteran was sent a letter in December 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment records and examination.  The record also contains the Veteran's own statements, including testimony given before the undersigned at a March 2013 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the March 2013 Board hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation disallowed
because the disability is not compensable.  

Analysis

The Veteran contends that an earlier effective date for the grant of service connection for diabetes mellitus is warranted because VA treatment records document a diagnosis of the condition in March 2004.

The Veteran's claim of entitlement to service connection for diabetes mellitus was received by VA on April 9, 2008.  The claims file does not contain any evidence of communication to VA from the Veteran or a representative on his behalf concerning his diabetes mellitus or intent to apply for benefits before April 9, 2008.  

While VA treatment records note a history of high blood sugar since approximately 2000 and a subsequent diagnosis of diabetes mellitus on March 29, 2004, it is well settled that treatment records cannot constitute an informal claim under 38 C.F.R. § 3.157 in cases where service connection has not yet been granted.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Brannon v. West, 12 Vet. App. 32 (1998).

The Board acknowledges the Veteran's statement at both the DRO and Board hearings where he indicated that he was not aware that the disability was caused by military service or of the ability to file a claim of service connection.  However, the law is clear that the effective date for service connection is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the appropriate effective date for the grant of service connection is the date the claim was received.  38 U.S.C.A. § 5107.

The pertinent facts are not in dispute and the appeal for an earlier effective date is denied as a matter of law.




ORDER

Entitlement to an effective date prior to April 9, 2008, for the grant of service connection diabetes mellitus is denied.


REMAND

The Veteran asserts that his hypertension is due to his service-connected diabetes mellitus.  Specifically, he contends that he does not have a family history of hypertension, and the onset of the disability was after his diagnosis of diabetes mellitus.

The Veteran was provided a VA examination in June 2010.  The VA examiner opined that the Veteran's hypertension was less likely than not caused by his service-connected diabetes; however, the VA examiner did not express an opinion as to aggravation of the appellant's hypertension by his service-connected diabetes.  

As the June 2010 examination does not adequately address the Veteran's assertion of secondary service connection with regards to aggravation caused by a service- connected disability, the Veteran must be provided a new VA examination in conjunction with his claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether hypertension has been caused or aggravated by his service-connected diabetes mellitus.  The claims folder, including this remand, must be reviewed by the examiner.





The examiner should provide the following opinions:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

b Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is aggravated (chronically worsened) by his service-connected diabetes mellitus

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of hypertension prior to aggravation?

c. If hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus, is at least as likely as not (probability of at least 50 percent) that hypertension is otherwise etiologically related to his period of active military service.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


